In an action on a promissory note, commenced pursuant to CPLR 3213, defendant appeals from (1) an order of the Supreme Court, Westchester County, entered November 18, 1977, which granted plaintiff’s motion for summary judgment and (2) the judgment of the same court, dated December 1, 1977, entered thereon. Judgment and order reversed, with one bill of $50 costs and disbursements to cover both appeals, and motion denied. In the light of the conflicting statements by the plaintiff and his son contained in affidavits submitted in support of the motion, the motion should have been denied. Latham, J. P., Gulotta, Margett and Hawkins, JJ., concur.